Citation Nr: 1447678	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-01 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar disorder.  

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to service connection for varicose veins.  

5.  Entitlement to service connection for hearing loss.  

6.  Entitlement to service connection for ulcers.

7.  Entitlement to service connection for shin splints.

8.  Entitlement to service connection for a right hip disorder.  

9.  Entitlement to service connection for hemorrhoids.  

10.  Entitlement to service connection for high blood pressure.

11.  Entitlement to service connection for dizzy spells.  

12.  Entitlement to service connection for sinusitis.  

13.  Entitlement to an increased evaluation for chronic bronchitis with restrictive lung disease status post wedge resection of the left upper lobe nodule and status post thoracotomy, currently evaluated as 30 percent disabling.  

14.  Entitlement to an initial compensable rating for calluses of the feet.  

15.  Entitlement to an initial compensable rating for residuals of a left foot injury.

16.  Entitlement to an initial compensable rating for residuals of a right foot injury.  

17.  Entitlement to an initial compensable rating for residuals of chondromalacia of both knees.  

18.  Entitlement to an initial compensable rating for residuals of a fracture of the right fifth finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1983.  The appellant served in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 1984 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and a January 2009 rating decision of the RO in Houston, Texas.  The case was certified to the Board by the Houston, Texas RO.  

Regarding the January 1984 rating decision, the Veteran submitted a timely notice of disagreement as to all of the issues in October 1984, VA issued a statement of the case in February 1985, and the Veteran completed a timely substantive appeal in March 1985.  The appeal to the issues addressed in that substantive appeal has remained pending since.  

The Veteran testified at a September 2013 videoconference hearing before the undersigned regarding the issues of entitlement to service connection for lumbar and heart disorders, and entitlement to an increased evaluation for chronic bronchitis with restrictive lung disease status post wedge resection of the left upper lobe nodule and status post thoracotomy.  A hearing was not requested as to the other issues on appeal.  A transcript of the hearing is associated with the Veteran's Virtual VA paperless claims file.  Additional relevant records are located in the Veteran's Veterans Benefits Management System (VBMS) paperless claims file.  

The issue of entitlement to service connection for emphysema has been raised by the record, to include during the Veteran's September 2013 hearing testimony.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a lumbar disorder, a heart disorder, arthritis, varicose veins, hearing loss, ulcers, shin splints, a right hip disorder, hemorrhoids, high blood pressure, dizzy spells, and sinusitis; and the issues of entitlement to initial compensable ratings for calluses of the feet, residuals of a left foot injury, residuals of a right foot injury, residuals of chondromalacia of each knee, and residuals of a fracture of the right fifth finger are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran indicated during his September 2013 hearing, which was subsequently transcribed and the transcript associated with his Virtual VA file, that he wished to withdraw his claim for entitlement to an increased evaluation for chronic bronchitis with restrictive lung disease status post wedge resection of the left upper lobe nodule and status post thoracotomy.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as it relates to the issue of entitlement to an increased evaluation for chronic bronchitis with restrictive lung disease status post wedge resection of the left upper lobe nodule and status post thoracotomy, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  At the September 2013 videoconference hearing, the Veteran informed the Board that he was satisfied with the rating assigned for bronchitis and that he believed he should also be service connected for emphysema.  As noted above, the Board has referred the claim for entitlement to service connection for emphysema to the agency of original jurisdiction.  There remain no allegations of errors of fact or law for appellate consideration regarding the issue of entitlement to an increased evaluation for chronic bronchitis with restrictive lung disease status post wedge resection of the left upper lobe nodule and status post thoracotomy, currently evaluated as 30 percent disabling.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and it is dismissed.


ORDER

The appeal is dismissed as to the issue of entitlement to an increased evaluation for chronic bronchitis with restrictive lung disease status post wedge resection of the left upper lobe nodule and status post thoracotomy. 


REMAND

Regarding the Veteran's entitlement to service connection for a lumbar disorder, remand is necessary to ensure that all necessary development is completed.  At the September 2013 hearing, the Veteran reported receiving treatment for his back at the VA medical center in Philadelphia sometime between 1984 and 1986.  Although some records from that location are associated with the Veteran's claims file, only records related to the appellant's lung disorder were requested.  Therefore, an attempt must be made to obtain any records of treatment for any back disorder.  

The Veteran also identified receiving treatment at the Washington DC VA medical center and the National Naval Medical Center in the 1990s.  Any outstanding records of such treatment should be obtained, to include any records of treatment at the National Naval Medical Center from before October 1995 (the earliest records currently associated with the claims file).  

Remand is also necessary to provide an adequate examination.  The October 2011 VA examiner reported that there was no evidence of treatment for the Veteran's back until 2001.  The record, however, includes a private treatment record from January 1988 that includes discussion of the Veteran's chronic low back pain.  The October 2011 examination is therefore inadequate, as it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Additionally, a medical opinion is needed to address whether the Veteran's service-connected knee and foot disorders caused or aggravated his lumbar disorder.

Regarding entitlement to service connection for a heart disorder, remand is necessary to obtain all relevant records, and, if the claim cannot be granted without an examination, to provide a new examination.  At his September 2013 hearing, the Veteran testified that he had been hospitalized earlier that month to evaluate the possibility that he had suffered a heart attack.  He also reported having a history of heart blockage.  Records related to this hospitalization as well as up to date VA treatment records should be obtained.  If the claim cannot be granted without an examination, a new examination, conducted by a cardiologist, should be provided.  The most recent VA examination, which was conducted in November 2011 by a certified physician assistant, is inadequate because the examiner failed to explain his conclusion that there is no evidence of any claimed ischemic heart disease or other current diagnosed cardiac disability despite November 2011 chest x-ray findings of cardiomegaly and a tortuous aorta.  

Regarding the remaining claims, as noted, the Veteran perfected his appeal in March 1985.  Since then, however, no supplemental statement of the case has been issued as to these issues.  In light of the passage of time and the amount of evidence now associated with the claims file the agency of original jurisdiction must review the claims file and conduct any indicated additional development, to include providing the Veteran notice as required by the Veterans Claims Assistance Act, and then issue a supplemental statement of the case.  If the Veteran wishes to withdraw his appeal as to any issue perfected in 1985, he may do so in a written statement sent to the agency of original jurisdiction.  Any withdrawal must include his name, file number, and a statement identifying the issue or issues being withdrawn.  See 38 C.F.R. § 20.204.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as required by the Veterans Claims Assistance Act.  Review the claims file and conduct any indicated development regarding the issues of entitlement to service connection for arthritis, varicose veins, hearing loss, ulcers, shin splints, a right hip disorder, hemorrhoids, high blood pressure, dizzy spells, and sinusitis; and entitlement to an initial compensable rating for calluses of the feet, residuals of a left foot injury, residuals of a right foot injury, residuals of chondromalacia of each knee, and residuals of a fracture of the right fifth finger.

2.  Any outstanding, relevant treatment records should be obtained and associated with the claims file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  In addition to any other records identified by the Veteran, attempts must be made to obtain any relevant records of treatment at the Philadelphia VA medical center from 1984 to 1986, to include any records of treatment for a back disorder; any outstanding, relevant records of treatment at the Washington DC VA medical center and the National Naval Medical Center, to include any records of treatment from 1990 to October 1995; any relevant records of treatment at Conroe Regional Hospital, including any records related to a September 2013 hospitalization; and any outstanding records of recent VA treatment.  

If the RO cannot locate any identified records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  After associating any additional records with the file, schedule the Veteran for a VA thoracolumbar spine examination with an examiner who has not previously treated or examined him.  The examiner is to be provided access to the claims file, a copy of this Remand, the Virtual VA file, and the VBMS file.  The examiner must specify in the report that the claims file, as well as any Virtual VA and VBMS records have been reviewed.  Any indicated tests or studies should be performed.  The examiner is asked to:  

(a)  Examine the Veteran, diagnose any current lumbar disorder, and provide the following opinions for each and every diagnosed lumbar disorder:

(i)  Is it at least as likely as not (a 50 percent probability or greater) that the diagnosed lumbar disorder had onset during or was caused by the Veteran's military service?

(ii)  If not, is it at least as likely as not that the diagnosed lumbar disorder is caused by his service-connected knee and/or foot disorders?  If not, is it at least as likely as not that the diagnosed lumbar disorder has been aggravated (permanently worsened beyond its natural course) by his service-connected knee and/or foot disorders?

(b)  Provide a fully reasoned rationale for any and all opinions offered, including discussion of the facts of this case and any medical studies or literature relied upon.  The examiner is asked to specifically comment on in-service treatment for back pain and the September 1974 x-ray report indicating a Schmorl's node.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.  

The examiner is advised that he or she must discuss the Veteran's self-reported history.  The examiner is advised that while the Veteran is not competent to state that he has suffered from a specific lumbar disorder since service, he is competent to describe any symptoms.  The examiner is further advised, however, that while the absence of corroborating inservice clinical records may NOT be the determinative factor, the terms competence and credibility are not synonymous.  

4.  After associating any additional records with the file and if the claim cannot be granted without an examination, schedule the Veteran for a VA heart condition examination with a cardiologist.  The cardiologist is to be provided access to the claims file, a copy of this Remand, the Virtual VA file, and the VBMS file.  The cardiologist must specify in the report that the claims file, as well as any Virtual VA and VBMS records have been reviewed.  The cardiologist is advised that the Veteran's inservice exposure to Agent Orange is presumed.  Any indicated tests or studies should be performed.  The cardiologist is asked to:  

Examine the Veteran and diagnose any current heart disorders.  The examiner must opine whether any diagnosed heart disorder qualifies within the generally accepted medical definition of ischemic heart disease.  For each and every diagnosed heart disorder, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed heart disorder had onset during or was caused by the Veteran's military service, including but not limited to in-service exposure to Agent Orange.  

Provide a fully reasoned rationale for any and all opinions offered, including discussion of the facts of this case and any medical studies or literature relied upon.  The examiner is to specifically comment on in-service reports of chest pain and the April 1980 electrocardiographic report.  The examiner must also address the significance of the November 2011 x-ray findings of cardiomegaly and a tortuous aorta, and any relationship they may have to the possibility that the appellant now suffers from some form of ischemic heart disease.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.  

5.  After the development requested has been completed, review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  Ensure that each examiner documented his or her consideration of the claims, Virtual VA, and VBMS files and this Remand.  If either report is deficient in any manner, implement corrective procedures at once.

6.  After completing the above development and any other indicated development, readjudicate the claims.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


